COURT OF CHANCERY
                                       OF THE
    SAM GLASSCOCK III
     VICE CHANCELLOR
                                 STATE OF DELAWARE                    COURT OF CHANCERY COURTHOUSE
                                                                                34 THE CIRCLE
                                                                         GEORGETOWN, DELAWARE 19947


                            Date Submitted: September 18, 2020
                              Date Decided: October 8, 2020

    Andrew C. Durham, pro se                         John G. Harris, Esquire
    4805 Randolph Drive                              Berger Harris LLP
    Annandale, VA 22003                              1105 N. Market Street, 11th Floor
                                                     Wilmington, DE 19801

                 Re:    Durham v. Grapetree, LLC, Civil Action No. 2018-0174-SG

Dear Litigants:

         In this statutory books and records action, the Plaintiff, Andrew Durham,

seeks numerous records from defendant Grapetree, LLC (“Grapetree” or the

“LLC”). The matter was remanded to me from appeal to the Supreme Court “to

address the basis for [my] recognition and review of only two of the five demand

letters attached to the Complaint.”        1
                                               That basis is simple, if embarrassing: the

multiple demands in this matter were attached to the Complaint in such a way that I

overlooked several. These overlooked timely demands were also accompanied by

untimely demands on the LLC by the Plaintiff (who is appearing pro se), made in

the course of this litigation. In separating wheat from chaff considerable grain was,

unfortunately, inappropriately winnowed away. The Remand Order permitted me



1
    See Order, Durham v. Grapetree, LLC, Case No. 343, 2019, Dkt. No. 36 at *9.
to consider any timely but overlooked demands on remand, as well as revisit a fee-

shifting order to the extent such consideration made it appropriate to do so. 2 I have

done both, as set out below.

       This Letter Opinion considers solely those statutory demands made on

Grapetree that were submitted, but not considered, in my previous opinion of

January 31, 2019. 3 On remand, Grapetree presented no defense to the Plaintiff’s

demands. I have independently found a proper purpose—to investigate Grapetree’s

value and the failure of its rental business. Accordingly, all books and records

demanded on March 6, 2018 4 shall be produced to the extent that they exist as books

and records of Grapetree. Grapetree is to interpret requests for “information” or

“explanations” as requests for books and records.

       The Plaintiff having prevailed, I also revisit my Letter Decision of June 4,

2019 5 and Order of July 8, 2019 on fee-shifting. 6 In that Decision, I granted fee-

shifting pursuant to Grapetree’s LLC Operating Agreement. The Operating

Agreement provides:

       In the event that any Member (hereinafter, a “Claiming Member”)
       asserts or initiates any action, suit or proceeding, whether of a civil or

2
  Id.
3
  See Mem. Op., Dkt. No. 34.
4
  Pl.’s Letter, Ex. G, Dkt. No. 64. The Plaintiff conceded at oral argument that all other demands
not previously considered in my Opinion of January 31, 2019 are included in and superseded by
this demand.
5
  See Letter Op., Dkt. No. 43.
6
  See Order, Dkt. No. 53.

                                                2
       criminal nature, against the Company and/or any Managing Member …
       and the Claiming Member does not obtain a judgment on the merits that
       substantially achieves, in substance and amount, the full remedy
       sought, the Claiming Member shall be obligated to reimburse the
       Company . . . for all fees, costs, and expense of every kind and
       description (including, but not limited to, all reasonable attorneys’ fees
       and other [] litigation expenses) that the [Company] may incur in
       connection with such action, suit or proceeding. 7

       At the time I granted Grapetree’s Motion for Attorney’s Fees and Costs, the

bulk of the Plaintiff’s requests had been unsuccessful. On remand, the calculus has

changed. Most of the Plaintiff’s requests have been granted. Therefore, my previous

Decision of June 4, 2019 is withdrawn and my subsequent Order of July 8, 2019 is

vacated. Each side shall bear its own fees.

       To the extent the foregoing requires an Order to take effect, IT IS SO

ORDERED.

       This concludes all matters submitted for action on Remand.



                                                  Sincerely,

                                                  /s/ Sam Glasscock III

                                                  Sam Glasscock III




7
 Grapetree, LLC’s Trial Br. in Opp’n to Pl.’s Compl. to Compel Inspection of Books and
Records, Ex. C ¶ 14, Dkt. No. 23.
                                              3